Title: To James Madison from James Edington, 12 October 1815
From: Edington, James
To: Madison, James


                    
                        D Sir
                        Knoxville. Tennessee october 12th 1815
                    
                    As a citizen of this state it has become my duty to inform your excellency that one of the late commisioners fror [sic] runing the line of the Indian Bownery relative to Gen. Jacksons Treety is no more to it [(]Governer John Savier) he died at forte Decater a few days ago previsous to his Death I was calld on at this place to forward an express of packets to him but before the arivel of the express he Deceased in conciquence of which I do suppose it will become indispencible necessary to make another apointment. If so I would recommend to your notice [(]without Parshalety to person)

But for benifit of country and stedy progress of Business his son George Whashington Savier who has been a Coln. of the first rifle Rigment of U N s[t]ates in our late wars but is not retaind in the peace establishment my reason for recommending this man to your notis is because he will have the management of all his Fathers business in a privet Capacity and would have it in his Power to proceed with speed his publick matters should he succeed his father. As I presum you will not have any authority to pay any reguard to my application without knowing who I am I here with request you for further information to inquir⟨e⟩ at the General Post office who I am and the two Mr Bradleys one of which is the asistant Post master General can inform you who I am and what reliance can be put on my word. I have been acting under their notice for ten years past.
                    Excuse me for taking the liberty of communicating thes lines. I am sir with respect you⟨r⟩ most ob serv. &c
                    
                        
                            James Edington
                        
                    
                    
                        NB the express has just this moment returnd with the Bad tiding of Gov Saviers Death which is much lemented.
                        
                            
                                Jas Edington
                            
                        
                    
                